A0470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

 

UNITED STATES DISTRICT COURT
for the
District of Alaska

UNITED STATES OF AMERICA

)
) Case Number: 4:19-MJ-00023-SAO
VS. )

)
JESSICA JOYCE SPAYD )

ORDER OF TEMPORARY DETENTION AND SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows.

 

Place: 222 w. 7™ Avenue Courtroom No.. 4
Anchorage, Alaska

 

 

 

 

Date and Time: 10/18/2019 1:30:00 PM

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: 10/10/2019

fo Lh

Judges signature

Deborah M. Smith, Chief United States Magistrate Judge
Printed name and title

 

Case 4:19-mj-00023-SAO Document 7 Filed 10/10/19 Page 1of1
